Citation Nr: 1453380	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for obstructive sleep apnea (OSA).  

2. Entitlement to service connection for obstructive sleep apnea.  

3. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).  

4. Entitlement to an earlier effective date prior to September 23, 2009 for the grant of a 70 percent rating for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to August 1990 and from January 2003 to April 2004, as well as service in the Mississippi Army National Guard (ARNG) March 1985 to March 1995 and from April 2001 to April 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision and a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Jackson, Mississippi.  The September 2009 rating decision denied the Veteran's request to reopen the claim of service connection for OSA and denied service connection for bilateral CTS.  The December 2009 rating decision granted an increased rating for service-connected PTSD from 30 percent to 70 percent, effective September 23, 2009.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in June 2010.  He also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  A transcript of that hearing is associated with the claims file.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In evaluating this case, the Board has reviewed the paper claims file and the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  

The reopened claim of entitlement to service connection for OSA and the claim of entitlement to service connection for bilateral CTS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. An RO rating decision, dated in December 2006 and issued in January 2007, denied the Veteran's claim for service connection for OSA on the basis that although the Veteran's service treatment records show the Veteran sought treatment for OSA, the reported symptoms were not consistent for a diagnosis, and evidence received failed to establish any relationship between currently diagnosed OSA and any disease or injury during military service; this decision is final.  

2. Evidence added to the record since the December 2006 rating decision when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for OSA, and raises a reasonable possibility of substantiating the claim.  

3. Following a final February 2008 rating decision,  the earliest claim was received on September 23, 2009.

4. It is not factually ascertainable that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas within one year prior to September 23, 2009.  





CONCLUSIONS OF LAW

1. New and material evidence has been received since the December 2006 rating decision to reopen this claim of service connection for OSA.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  

2. The criteria for an effective date prior to September 23, 2009, for the award of a 70 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o), 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen his claim for service connection for OSA.  The Board presently reopens this claim.  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet.App. 273, 283 (1996).  

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet.App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id. at n.7.   

The Veteran initially filed his claim for service connection for OSA in September 2006, which was denied in a rating decision, dated in December 2006 and issued in January 2007.  The Veteran was notified of this decision and of his appellate rights, and filed an NOD in June 2007, for which a statement of the case (SOC) was issued in February 2008; however he failed to file a timely VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9).  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time of this denial, the pertinent evidence of record included service treatment and personnel records; statements from the Veteran, his spouse, and his mother; private treatment records including from "DCH Regional Medical Center" showing findings of current OSA and from "Neurology Consultants Sleep Disorders Clinic;" and VA treatment records.  The Veteran filed his request to reopen the claim for service connection for OSA in February 2009, which was denied in a rating decision, dated and issued in September 2009.  The RO based this determination on the fact that there was no evidence of a nexus between the Veteran's current OSA and a qualifying period of his military service.  

Evidence submitted since the December 2006 rating decision, includes statements and hearing testimony from the Veteran, his spouse and his mother; VA treatment records; private treatment records; VA examination and addendum opinion reports dated in November 2007 and January 2008; and a Sleep Apnea Disability Benefits Questionnaire (DBQ) received in August 2013.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the December 2006 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is new, in that it was not previously of record.  

In this regard, as noted, the evidence associated with the claims file after the December 2006 decision includes evidence of a current OSA and nexus medical opinions.  This evidence also further documents the Veteran's complaints associated with his sleep.  Also, the Veteran's lay statements and hearing testimony, and the lay statements of his spouse and mother, generally provide more information concerning the circumstances surrounding the onset and etiology of his OSA, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is material in that it relates to previously unestablished facts that tend to substantiate the Veteran's claim.  In particular, the testimony provides further description of the onset of his sleep symptoms that he experienced in service.  

As noted, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet.App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran, his spouse, and his mother are competent to describe observable symptoms.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the newly received evidence pertains to elements of the claim that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Therefore, the newly submitted evidence pertains to elements of the claim that were previously found to be lacking.  For these reasons, the Board finds that the additional evidence received since the December 2006 rating decision warrants a reopening of the Veteran's claim of service connection for OSA, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board observes that the Veteran has filed an appeal with respect to the propriety of the effective date assigned for his 70 percent rating for PTSD.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.   VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and VA examinations.  Moreover, his statements in support of the claim and hearing transcripts are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Earlier Effective Date

The relevant law and regulations provide that the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The United States Court of Veterans Appeals (Court) has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the Veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).  

In a December 2006 rating decision the RO, inter alia, granted service connection for PTSD, and assigned a 10 percent rating, effective July 10, 2006, the date of the claim for service connection.  The Veteran filed a notice of disagreement (NOD) with this decision in August 2007.  As above, in February 2008 the RO granted a 30 percent rating for service-connected PTSD, effective July 10, 2006.  While the Veteran was provided notice of this decision, he did not perfect an appeal.  As such, the February 2008 rating decision is final. 38 U.S.C.A. § 7105.  Furthermore, the finality of the February 2008 rating decision precludes assignment of an effective date prior to that time.  

The December 2009 rating decision reflects that the evaluation of PTSD was increased to 70 percent, effective September 23, 2009, the date his claim was received.  

In January 2010 the Veteran filed an NOD and disagreed with the effective date of the 70 percent rating for the service-connected PTSD assigned in the December 2009 rating decision.  The NOD shows the Veteran believed the effective date should have been dated in April 2009, since he submitted a VA Form 21-4138, Statement in Support of Claim (VA Form 21-4138) on March 2, 2009 along with a copy of a VA Form 21-4138, dated on September 5, 2008, showing he continued treatment for PTSD at the Tuscaloosa VA Medical Center (VAMC).  

The June 2010 DRO hearing transcript reflects the Veteran's report that he believes he is entitled to an earlier effective date for the assignment of the 70 percent rating for PTSD back to July 10, 2006, the initial effective date of the grant of service connection.  The May 2014 videoconference hearing transcript reflects that the Veteran did not know when he filed his claim for an increased rating for PTSD, but that it was prior to 2009.  He reiterated his belief that he is entitled to an earlier effective date for the assignment of the 70 percent rating for PTSD back to July 10, 2006, the initial effective date of the grant of service connection.  As noted, this effective date is not assignable as the finality of the February 2008 rating decision precludes assignment of an effective date prior to that time.  

Review of the record shows that the Veteran telephonically requested an increased rating for PTSD on September 23, 2009 (see VA Form 119, Report of General Information (VA Form 119), dated September 23, 2009).  There are no earlier claims. 

It is noted that a VA Form 119, dated on August 26, 2009, reflects the "Veteran has a claim for incr. 03-27-09 with suspense date of 07-24-09..."  This, however, apparently refers to the Veteran's claim for CTS.  See VA Form 119, dated on March 27, 2009 (addressing the Veteran's telephonic request pertaining to his CTS claim).  

Thus, the Board must consider whether a rating in excess of 30 percent is warranted from one year prior to the date of claim, or from September 23, 2008, the date he was awarded a 70 percent schedular rating.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31to 40 is indicated when there is, some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood; a score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); a score of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); and a score of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The pertinent evidence of record has been thoroughly reviewed.  VA mental health notes, dated from September 2008 to July 2009, reflect that on mental health examination the Veteran was observed to be fully oriented, groomed and dressed neatly.  Speech and behavior were within normal limits.  Mood ranged from good to irritable.  Affect was described as normal with brightening and retention of humor.  Thoughts were expressed in linear, logical, and goal-directed manner.  Further, there was no evidence of disturbance in thought process or perceptions were evidenced; there was no suicidal or homicidal ideation; memory was within normal limits; and judgment and insight were adequate.  The Veteran was also assigned GAF scores of 65.  In June 2009 the Veteran discussed his symptoms of PTSD including avoidance behavior, safety behavior, sleep disturbance, and irritable mood.  In July 2009, the Veteran reported that his mood was generally good, but he experienced occasional irritability and occasional anxiousness.  

The Board finds these treatment records to be highly credible as they were generated with a view towards ascertaining the Veteran's then-state of mental fitness and are statements of diagnoses or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board has carefully reviewed and considered the Veteran's statements and hearing testimony regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board finds that for the period from September 23, 2008 to September 23, 2009, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation normal.  The clinical record shows symptoms of no more than chronic sleep impairment and occasional irritability.  38 C.F.R. § 4.130, DC 9411 (2014); Mauerhan v. Principi, 16 Vet. App. 436 (2002); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms).  

Moreover, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of PTSD-namely, the degree of his occupational and social impairment.  The rating criteria are thus adequate to evaluate these disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's only service-connected disability is PTSD, therefore the holding in Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014) is not applicable.  Thus, entitlement to an effective date prior to September 23, 2009 for the assignment of the 70 percent rating for PTSD is denied.  


ORDER

New and material evidence has been received to reopen claim for entitlement to service connection for OSA, and, to that extent only, the claim to reopen is granted.  

An effective date prior to September 23, 2009, for the award of a 70 percent disability rating for PTSD is not warranted.  


REMAND

The Veteran was not provided a VA examination to determine the etiology of any bilateral CTS.  On remand, corrective action should be taken.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Also, the Board notes that the VA examination and addendum opinion reports, dated in November 2007 and January 2008 are inadequate for VA rating purposes as the examiners could not provide opinion as to the etiology of the claimed OSA without resorting to speculation, thus an additional opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1. Request an opinion from an appropriate examiner to determine the etiology of the diagnosed OSA.  The examiner must include a discussion of the historical evidence of record, and any current pathology found, along with the review of the reported symptomatology.  

A copy of this remand and all relevant in-service and post-service treatment records, along with all pertinent lay statements, must be made available to the examiner.  The examiner is asked to confirm whether the records were available for review. 

The examiner must consider the Veteran's, his spouse's and his mother's lay statements and hearing testimony.  If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiner must so state, with a fully reasoned explanation for any such finding.  

The examiner must answer the following question based on the review of all of the evidence of record to include the Veteran's reports and contentions; the examiner's own experience and the current state of medical science: 

Does the Veteran currently have OSA that was caused or aggravated by a qualifying period of service?  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

2. Schedule an appropriate examination to determine the etiology of any diagnosed bilateral CTS.  The examiner must include a discussion of the historical evidence of record, and any current pathology found, along with the review of the reported symptomatology.  

A copy of this remand and all relevant in-service and post-service treatment records, along with all pertinent lay statements, must be made available to the examiner.  The examiner is asked to confirm whether the records were available for review. 

All indicated tests and studies must be accomplished (with all findings made available to the practitioner prior to the completion of his or her report) and all clinical findings must be reported in detail.  

The examiner must take a full history from the Veteran.  If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiner must so state, with a fully reasoned explanation for any such finding.  

The examiner must answer the following question based on the review of all of the evidence of record to include the Veteran's reports and contentions; the examiner's own experience and the current state of medical science: 

Does the Veteran currently have CTS that was caused or aggravated by a qualifying period of service?  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

3. Consider all of the evidence of record and readjudicate the claims for service connection.  If the benefits remaining on appeal are not granted, issue a supplemental SOC and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


